Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

     Election
Applicant’s election without traverse of Group I, claims 16-32 in the reply filed on October 28, 2021 is acknowledged.  New claims 41-48 are also directed to the elected invention and will be examined herein.  All claims directed to the non-elected invention have been canceled.

Specification
The specification is objected to because para. [0001] states that Serial No. 14/752,166 “claims priory [sic] on” Serial No. 13/445,810.  This should be revised to indicate that the 14/752,166 application is a Divisional of the 13/445,810 application, and to indicate the current patented status of the 14/752,1666 application.

  Claim Interpretation
The definitions of various terms used throughout the present specification and claims as set forth in para. [0022-0032] of the specification are noted.

      Rejections – 35 U.S.C. 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-32 and 41-48 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) The “sintering” step of instant claims 16 and 41 recites “said metal matrix having a yield strength at a working temperature and a yield strength that is less than said average omniaxial crush strength”.  It is unclear whether the latter yield strength is intended to refer to the same yield strength as the former, or if it is a yield strength of the matrix under some other set of circumstances.
b) Claim 17 states that the binder is “formulated to be” burnt off during sintering.  While not indefinite per se, the examiner notes that nothing in this claim requires the binder to be burnt off in the method as claimed.
c) In claim 18, the phrases “said step of deforming said syntactic metal foam composite to a predetermined shape while continuously constraining said syntactic metal form composite” and “said deformed syntactic porosity” lack proper antecedent bases.  Further with respect to claim 18, the last line of this claim recites a volume that is “at least about 90 % or 95 %” [emphasis added] of another volume.  The recitation of two different minimum values for that volume renders it unclear precisely what the scope is of this claim.  For purposes of examination, the claim will be given its broadest reasonable interpretation consistent with the specification, i.e. methods that result in a volume within either of the recited ranges will be considered to be within the scope of the claim.

e) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Allowable Subject Matter
7.	The attached PTO-892 and SB/08 forms cite various prior art of interest related to syntactic foam materials and methods of making same.  None of this art, whether taken alone or in any combination, discloses or suggests a method that includes providing ceramic microballoons, applying a metal coating to a surface of the microballoons, particle cladding the coated microballoons, consolidating to form a green preform, sintering the preform to form syntactic metal foam formed of the microballoons and a metal matrix positioned between the microballoons and having certain relationships between yield strength and crush strength, and deforming the syntactic metal foam to substantially remove non-syntactic porosity from the foam, all in a manner as detailed in instant claims 16 or 41.  Thus correction of the above-noted matters under 35 U.S.C. 112 should result in patentability of the instant claims.



							
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	November 24, 2021